DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Applicant has amended claims 76, 86, 89, and 91. Claims 76-95 are pending.
The amendments to the claims have overcome the 112(b) rejections of record. 
The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon in further view of newly cited prior art reference 70 FR 19992 - National Emission Standards for Coke Oven Batteries. See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see section A of Remarks, filed 4/20/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that said rejections have been overcome by the amendments to the claims. Therefore, the rejections have been withdrawn.  

Applicant’s arguments, see sections B-E of Remarks, filed 4/20/2022, with respect to the 103 rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the prior art relied upon in the previous Office Action fails to teach or suggest the newly added limitations of independent claims 76 and 86. Therefore, the rejections have been withdrawn.  
However, upon further search and consideration, the amendments to the claims have been found to necessitate new rejections under 103 over the prior art previously relied upon and in further view of newly cited prior art reference 70 FR 19992 - National Emission Standards for Coke Oven Batteries. See 103 rejections below for details. 

Applicant’s arguments, see section F of Remarks, filed 4/20/2022, with respect to the double patenting rejections have been fully considered, but they are not persuasive.  
Applicant has requested that the double patenting rejections be held in abeyance until all other rejections have been resolved.
The Office cannot hold rejections in abeyance. Therefore, the double patenting rejections are maintained below. 

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 76-84, 86-88, and 93-95 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childress et al. (US 5,114,542) in view of Kim et al. (US PG Pub 2011/0048917) and 70 FR 19992 - National Emission Standards for Coke Oven Batteries, hereafter referred to as 70 FR 19992.
With regard to claims 76 and 82: Childress teaches a coke oven 12 (Figures 1, 4, and 5, Column 3 Lines 30-45), comprising:
An oven chamber 16 (Figures 4 and 5, Column 3 Lines 30-45).
An uptake duct 48 in fluid communication with the oven chamber 16 via sole flues 32, the uptake duct 48 being configured to receive exhaust gas from the oven chamber 16 via sole flues 32 (Figures 3 and 4, Column 3 Lines 45-61).
An uptake damper (draft control valve and refractory valve plate/damper) 66/74 in fluid communication with the uptake duct 48 (Figures 3, 4, and 7, Column 4 Line 30-Column 5 Line 7), wherein the uptake damper 66/74 may be positioned at a plurality of potions including fully opened (lowered position in which gas flow is unobstructed) and fully closed (fully raised positon in which gas flow is completely closed) (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7), wherein the uptake damper 66/74 is configured to control the oven draft (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
An actuator (Fluid cylinder) 78 configured to alter the position of the uptake damper 66/74 between the plurality of positions (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7). Although it is not explicitly stated, it should be recognized that the actuator (fluid cylinder) 78 will alter the position of the uptake damper in response to a position instruction, i.e. the actuator will not spontaneously move the uptake damper, but rather will only reposition the uptake damper as a result of some input.
A plurality of coke oven sensors configured to detect an operating condition within the coke oven system, wherein the plurality of sensors comprises a draft sensors (pressure sensors) configured to detect the oven draft (pressures), a temperature sensor configured to an uptake temperature, and a temperature sensor configured to detect a sole flue temperature (Column 5 Lines 30-50).
And a controller (computer or process controller) in communication with the uptake damper (draft control valve) and sensors, wherein the controller is configured to receive a signal from each of the plurality of sensors that corresponds to a measured process value of the coke oven and to control the position of the uptake damper, wherein the control of the uptake damper by the controller is based at least in part on signals received from each of the plurality of sensors over a period of time (i.e. over the course of a coking cycle), and wherein said control of the uptake damper alters the position of the uptake damper to thereby control oven draft over a coking cycle (Column 5 Lines 30-50, Column 6 Lines 49-62). Although it is not explicitly stated, it should be recognized that the controller is in communication with the actuator and configured to provide the position instruction thereto in response to the signals received from the sensors, as evidenced by the fact that the controller controls position of the uptake damper (Column 5 Lines 30-50), and the fact that the position of the uptake damper is controlled by the actuator (fluid cylinder) 78 (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7). Although it is not explicitly stated, it should be recognized that the controller is also configured to provide the position instruction to the actuator to cause the actuator to alter the position of the uptake damper to thereby maintain the oven draft at a target oven draft for the coke oven  as evidenced by the fact that the controller controls position of the uptake damper (Column 5 Lines 30-50), the fact that the position of the uptake damper is controlled by the actuator (fluid cylinder) 78 (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7), and the fact that the uptake damper (draft control valves) is positioned thereby based on a desired position of the damper (Column 5 lines 30-50). A desired position for the uptake damper, which controls the coke oven draft, necessarily reflects a target, or desired, oven draft that will be obtained by moving the damper into said desired position. 
Childress is silent to an oxygen sensor positioned within the uptake duct and configured to detect the oxygen concentration therein, and to the controller being configured to receive a signal from said oxygen sensor and to provide the position instruction based at least in part on signals received from said oxygen sensor (in addition to the signals received from the other sensors) over a period of time.
Kim et al. teach a coke oven control system (abstract). Kim et al. teach using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Childress in view of Kim et al. by adding an oxygen sensor configured to detect an uptake duct oxygen concentration in the uptake duct, and by configuring the controller to receive a signal from said oxygen sensor and to provide the position instruction based at least in part on signals received from said oxygen sensor (in addition to the signals received from the other sensors) over a period of time (i.e. over the course of a coking cycle), so that the uptake damper may be controlled in response to oxygen sensor readings, in order to control the amount of air admitted to the coke oven, so as to maintain the oxygen concentration in the uptake duct within a given range.
Modified Childress is silent to the target oven draft varying over the coking cycle.
70 FR 19992 teaches emissions standards and rules for coke oven batteries (see “Summary” on Page 19992). 70 FR 19992 teaches that it is required for an owner or operator of a non-recovery coke oven battery “to implement a work practice standard designed to ensure that the draft on the oven is maximized during charging,” (see 3rd paragraph under section II.B. [bridges pages 19994 and 19995]). This teaching would suggest to one of ordinary skill in the art that the target oven draft should be increased at the beginning of the coking cycle, i.e. during charging, relative to the target oven draft during the other parts of the coking cycle, in order to comply with the regulatory requirement that draft be maximized at the start of the coking cycle.
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Childress in view of 70 FR 19992 by increasing the target oven draft at the beginning of the coking cycle, i.e. during charging, relative to the target oven draft maintained during the rest of the coking cycle, in order to comply with the regulatory requirement that draft be maximized at the start of the coking cycle. In Childress modified in view of 70 FR 19992 as described above, the target oven draft will vary over the course of the coking cycle, i.e. at least at the beginning of the coking cycle, when it is increased relative the target oven draft maintained over the remainder of the coking cycle.
With regard to claim 77: Modified Childress does not explicitly teach that providing the position instruction to the actuator occurs over an entire duration of a coking cycle.
However, a person having ordinary skill in the art would recognize that it would be advantageous to maintain control over the coking oven for the entire duration of all coking cycles carried out in the ovens. In order to do so, the position instruction would need to be provided over the entire duration of the coking cycle.
It would have obvious to one of ordinary skill in the art before the effective filing date to further modify Childress by providing the position instruction to the actuator over the course of the entire duration of a coking cycle, in order to ensure that control is maintained over the coke oven for the entire duration of said coking cycle.
With regard to claim 78: In modified Childress, the plurality of sensors comprises a temperature sensor and a draft (pressure) sensor positioned in the oven chamber, i.e. in the oven crown (Childress: Column 5 Lines 30-50). 
With regard to claim 79: In modified Childress, the plurality of sensors comprises a temperature sensor and a draft (pressure) sensor positioned in the sole flue (Childress: Column 5 Lines 30-50).
With regard to claim 80: Childress is silent to the controller being configured to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by the temperature sensor in the uptake duct.
Kim et al. teach a coke oven control system (abstract). Kim et al. teaches that the introduction of excess air into a coke oven can cause cooling (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art to modify Childress in view of Kim et al. by configuring the controller to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by the temperature sensor in order to cool the oven below the overheated temperature.
With regard to claim 81: In modified Childress, one of the temperature sensors is positioned in the uptake duct (Childress: Column 5 Lines 30-50).
With regard to claim 83: In modified Childress, the oxygen sensor is positioned in the uptake duct (see rejection of claim 76 above for details).
With regard to claim 84: Modified Childress is silent to the controller being configured to provide the position instruction to maintain the oven draft at least at 0.1 inches of water.
However, Childress teaches that coke oven draft effects the temperature and coking rate of the oven (Column 2 Lines 5-23). In other words, coke oven draft is a result effective variable. MPEP 2144.05(II)A clearly states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” It is well within the level of ordinary skill in the art to optimize the pressure/draft conditions at which a device is operated.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Childress by configuring the controller to provide the position instruction to the uptake damper in order to maintain an optimal oven draft at least at 0.1 inches of water.
With regard to claim 86: Childress teaches a coke oven 12 (Figures 1, 4, and 5, Column 3 Lines 30-45), the coke plant comprising:
A plurality of coke ovens 12 (Figures 1, 4, and 5, Column 3 Lines 30-45), each of the coke ovens comprising:
An oven chamber 16 (Figures 4 and 5, Column 3 Lines 30-45).
An uptake duct 48 in fluid communication with the oven chamber 16 via sole flues 32, the uptake duct 48 being configured to receive exhaust gas from the oven chamber 16 via sole flues 32 (Figures 3 and 4, Column 3 Lines 45-61).
An uptake damper (draft control valve and refractory valve plate/damper) 66/74 in fluid communication with the uptake duct 48 (Figures 3, 4, and 7, Column 4 Line 30-Column 5 Line 7), wherein the uptake damper 66/74 may be positioned at a plurality of potions including fully opened (lowered position in which gas flow is unobstructed) and fully closed (fully raised positon in which gas flow is completely closed) (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7), wherein the uptake damper 66/74 is configured to control the oven draft (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
An actuator (Fluid cylinder) 78 configured to alter the position of the uptake damper 66/74 between the plurality of positions (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7). Although it is not explicitly stated, it should be recognized that the actuator (fluid cylinder) 78 will alter the position of the uptake damper in response to a position instruction, i.e. the actuator will not spontaneously move the uptake damper, but rather will only reposition the uptake damper as a result of some input.
And a plurality of coke oven sensors configured to detect an operating condition within the coke oven system, wherein the plurality of sensors comprises a draft sensors (pressure sensors) configured to detect the oven draft (pressures), a temperature sensor configured to an uptake temperature, and a temperature sensor configured to detect a sole flue temperature (Column 5 Lines 30-50).
The coke plant further comprising a controller (computer or process controller) in communication with each of the uptake dampers (draft control valve) and sensors of the plurality of coke ovens, wherein the controller is configured to receive a signal from each of the plurality of sensors that corresponds to a measured process value of the coke oven and to control the position of each of the uptake dampers, wherein the control of each of the uptake dampers by the controller is based at least in part on signals received from each of the plurality of sensors over a period of time (i.e. over the course of a coking cycle), and wherein said control of the uptake damper alters the position of each of the uptake dampers to thereby control oven draft in each of the ovens over a coking cycle (Column 5 Lines 30-50, Column 6 Lines 49-62). Although it is not explicitly stated, it should be recognized that the controller is in communication with each of the actuators and configured to provide the position instruction thereto in response to the signals received from the sensors, as evidenced by the fact that the controller controls position of each of the uptake dampers (Column 5 Lines 30-50), and the fact that the position of each of the uptake dampers is controlled by the actuator (fluid cylinder) 78 (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7). Although it is not explicitly stated, it should be recognized that the controller is also configured to provide the position instruction to each of the actuators to cause the actuators to alter the position of the uptake dampers to thereby maintain the oven draft at a target oven draft for the coke ovens as evidenced by the fact that the controller controls position of the uptake dampers (Column 5 Lines 30-50), the fact that the position of each of the uptake dampers is controlled by the actuators (fluid cylinder) 78 (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7), and the fact that each of the uptake dampers (draft control valves) is positioned thereby based on a desired position of the dampers (Column 5 lines 30-50). A desired position for each of the uptake dampers, which controls the coke oven draft, necessarily reflects a target, or desired, oven draft that will be obtained by moving each of the dampers into said desired position.
Childress is silent to an oxygen sensor positioned within the uptake duct of each of the coke ovens and configured to detect the oxygen concentration therein, and to the controller being configured to receive signals from said oxygen sensors and to provide the position instruction to each of the actuators based at least in part on signals received from said oxygen sensors (in addition to the signals received from the other sensors) over a period of time.
Kim et al. teach a coke oven control system (abstract). Kim et al. teach using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Childress in view of Kim et al. by adding to each of the coke ovens an oxygen sensor configured to detect an uptake duct oxygen concentration in the uptake duct, and by configuring the controller to receive a signals from each of said oxygen sensors and to provide the position instruction to each of the actuators based at least in part on signals received from said oxygen sensors (in addition to the signals received from the other sensors) over a period of time (i.e. over the course of a coking cycle), so that the uptake damper of each coke oven may be controlled in response to oxygen sensor readings, in order to control the amount of air admitted to each of the coke ovens, so as to maintain the oxygen concentration in the uptake ducts within a given range.
Modified Childress is silent to the target oven draft varying over the coking cycle.
70 FR 19992 teaches emissions standards and rules for coke oven batteries (see “Summary” on Page 19992). 70 FR 19992 teaches that it is required for an owner or operator of a non-recovery coke oven battery “to implement a work practice standard designed to ensure that the draft on the oven is maximized during charging,” (see 3rd paragraph under section II.B. [bridges pages 19994 and 19995]). This teaching would suggest to one of ordinary skill in the art that the target oven draft should be increased at the beginning of the coking cycle, i.e. during charging, relative to the target oven draft during the other parts of the coking cycle, in order to comply with the regulatory requirement that draft be maximized at the start of the coking cycle.
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Childress in view of 70 FR 19992 by increasing the target oven draft at the beginning of the coking cycle, i.e. during charging, relative to the target oven draft maintained during the rest of the coking cycle, in order to comply with the regulatory requirement that draft be maximized at the start of the coking cycle. In Childress modified in view of 70 FR 19992 as described above, the target oven draft will vary over the course of the coking cycle, i.e. at least at the beginning of the coking cycle, when it is increased relative the target oven draft maintained over the remainder of the coking cycle.
With regard to claim 87: In modified Childress, automatically controlling the uptake damper of each coke oven comprises automatically adjusting a position of the respective uptake damper between one of a plurality of positions including fully opened and fully closed (Childress: Column 4 Line 30-Column 5 Line 50, see rejection of claim 86 above for further details).
With regard to claim 88: In modified Childress, automatically controlling the uptake damper of each coke oven comprises providing position instructions to automatically adjust a position of the respective uptake damper between one of a plurality of positions (Childress: Column 4 Line 30-Column 5 Line 50, see rejection of claim 86 above for further details).
Modified Childress is silent to the controller being configured to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by the temperature sensor in the uptake duct.
Kim et al. teach a coke oven control system (abstract). Kim et al. teaches that the introduction of excess air into a coke oven can cause cooling (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art to modify Childress in view of Kim et al. by configuring the controller to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by the temperature sensor in order to cool the oven below the overheated temperature.
With regard to claim 93: Modified Childress does not explicitly teach that automatically controlling the position of the uptake damper of each coke oven occurs over an entire duration of a coking cycle.
However, a person having ordinary skill in the art would recognize that it would be advantageous to maintain control over the coke ovens for the entire duration of all coking cycles carried out in the ovens. In order to do so, the position of the uptake damper would need to be controlled over the entire duration of the coking cycle.
It would have obvious to one of ordinary skill in the art before the effective filing date to further modify Childress by automatically controlling the position of the uptake damper of each coke oven over the course of the entire duration of a coking cycle, in order to ensure that control is maintained over the coke ovens for the entire duration of said coking cycle.
With regard to claim 94: In modified Childress, the plurality of sensors comprises a temperature sensor and a draft (pressure) sensor positioned in the oven chamber, i.e. in the oven crown (Childress: Column 5 Lines 30-50). 
In modified Childress, the plurality of sensors comprises a temperature sensor and a draft (pressure) sensor positioned in the sole flue (Childress: Column 5 Lines 30-50).
With regard to claim 95: In modified Childress, one of the temperature sensors is positioned in the uptake duct (Childress: Column 5 Lines 30-50).

Claim 85 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childress in view of Kim et al. and 70 FR 19992, as applied to claim 76 above, and in further view of Westbrook (US 2002/0134659).
With regard to claim 85: Modified Childress is silent to the controller being further operative to vary target oven draft over a coking cycle by stepwise reducing the target oven draft as a function of elapsed time.
Westbrook teaches maintaining a negative pressure in the oven throughout the coking cycle to prevent emission of oven gases into the atmosphere (Paragraph [0030]). Westbrook teaches that the coal in the coke oven evolves more gas at the beginning of the coking cycle than it does at the end of the coking cycle (Paragraph [0033]). One of ordinary skill in the art will recognize that a higher oven draft will be required to maintain a negative pressure in a coke oven at the beginning of a coking cycle due to the higher rate of gas evolution in the oven at the beginning of the cycle. Likewise, a lower draft will be required to maintain negative pressure later in the cycle due to the lower rate of gas evolution. It would have been well within the level of ordinary skill in the art to determine the optimal positioning of the uptake dampers required to maintain a draft for inducing a negative pressure in the oven using historical data obtained from routine experimentation.
Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Childress in view of Westbrook by determining the optimal positioning of the uptake dampers required to maintain a negative pressure in the oven using historical data obtained from routine experimentation, and by varying the target oven draft over the coking cycle by stepwise reducing the target oven draft as a function of elapsed time in accordance with the determined optimal positioning, in order to properly maintain a negative pressure in the oven.

Claim 89-91 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childress in view of Kim et al. and 70 FR 19992, as applied to claim 86 above, and in further view of Astrom et al. (Feedback Systems: An Introduction for Scientists and Engineers).
With regard to claim 90: Modified Childress is silent to the controller being operative to time-average differences in operating conditions detected by the plurality of sensors. 
Astrom teaches the basics PID controllers in Chapter 10 (Pages 301 and 302). Astrom teaches that PID controllers are commonly used in industry (page 301). Astrom teaches that PID controllers use an algorithm 10.1/10.2 to produce a position instruction (control signal) u(t), wherein the algorithm has an integral term which represents the time-average differences in operating conditions (error) detected by the sensor (page 302). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results. 
It would have been obvious to one of ordinary skill in the art to modify Childress in view of Astrom by using a PID controller (or a PID control algorithm) for the controller in Childress in order to predictably control oven draft.
As modified Childress comprises a PID controller, said controller will be operative to time-average differences in operating conditions detected by the plurality of sensors.
With regard to claim 89: As can be seen in the PID controller algorithm 10.1/10.2, the position instructions u(t) are linearly proportional to the differences in the time-averaged operating conditions detected by the sensor, the differences in the time-averaged operating conditions detected by the plurality of sensors being represented by the integral                         
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        t
                                    
                                
                                
                                    e
                                    
                                        
                                            τ
                                        
                                    
                                    d
                                    τ
                                
                            
                        
                     (Astrom: Page 302).
With regard to claim 91: Although it is not explicitly stated, it should be recognized that the deadband, added to the control system of modified Childress as described in the rejection of claim 1 above, introduces an element of non-linearity to the control algorithm of modified Childress, i.e. when the operating condition is within the deadband, thus satisfying the requirement that the instructions are non-linearly proportional to the differences in the time-averaged operating conditions detected by the plurality of sensors.

Claim 92 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childress in view of Kim et al. and 70 FR 19992, as applied to claim 76 above, and in further view of forum post on AllAboutCircuits.com message board titled “What is dead-band control” by user “wireaddict”, hereafter referred to as “All About Circuits”.
With regard to claim 92: Modified Childress is silent to the controller being further operative to maintain a constant time-averaged oven draft within a predefined tolerance of the target oven draft throughout a coking cycle.
However, in the field of process control, it is well known to set a dead band around a set point for a particular controller such that the controller is not activated due to small momentary fluctuations in operating conditions. For example, All About Circuits teaches that controller deadband is a region around the set point of a controller, such as a temperature controller, wherein the controller does not operate in response to changes in operating conditions (see post by “wireaddict”, i.e. post #3). All About Circuits teaches that using deadband reduces the rate at which a controller cycles on and off (see post by “wireaddict”, i.e. post #3).
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Childress in view of All About Circuits by setting a deadband around the pre-calculated, targeted oven draft, such that the pre-calculated, targeted oven draft is maintained without consideration of momentary fluctuations in the operating condition detected by the sensor, in order to reduce the rate at which the controller cycles on and off, as suggested by All About Circuits.
In Childress modified to have a deadband around the pre-calculated, targeted oven draft as described in the rejection of claim 1 above, the controller is operative to maintain a constant time-average oven draft within a predefined tolerance of the target oven draft, i.e. a constant draft within the deadband, throughout the coking cycle (see rejection of claim 1 above).

The following rejections are maintained from the previous Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 76-95 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,947,455. Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets recite a substantially identical coke oven system.
The principle difference between the two claim sets is that the claims of the ‘455 patent are more narrow than those of the present application.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘455 patent by broadening them, in order to claim the invention thereof more broadly, thus arriving at the present claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772